Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3-12, 14-33 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: wherein the cabinet includes a front enclosure and a rear enclosure coupled to the front enclosure, wherein the front enclosure and the rear enclosure define a seam.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 11 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 11 inventive: wherein the cam includes a first cam portion and a second, separate cam portion.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 26 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 27 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 27 inventive: wherein the aerosol can assembly includes an aerosol can, an adapter coupled to the aerosol can, and a lock coupled to the adapter, wherein the aerosol can assembly is configured to be releasably coupled to the cabinet by a rotation of the adapter within the cabinet.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 28 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 28 inventive: wherein the cabinet includes a housing, wherein the housing includes a keyed region along an exterior of the housing, wherein the puffer device further includes a hanging device configured to be coupled to the keyed region.

The prior art of record fails to teach the details of the applicant’s invention as cited in claim 30 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 30 inventive: wherein the gear train assembly includes a gear plate and a bearing projection extending from the gear plate, wherein the plunger is rotatably coupled to the bearing projection.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 31 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 31 inventive: wherein the cabinet includes a front enclosure and a rear enclosure coupled 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 32 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 32 inventive: wherein the aerosol can assembly includes an aerosol can, an adapter coupled to the aerosol can, and a lock coupled to the adapter, wherein the aerosol can assembly is configured to be releasably coupled to the cabinet by a rotation of the adapter within the cabinet.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 33 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 33 inventive: wherein the cabinet includes a housing, wherein the housing includes a keyed region along an exterior of the housing, wherein the puffer device further includes a hanging device configured to be coupled to the keyed region.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754